DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claim 21, Applicant argues in substance that combination of Bhattad and Sun fails to disclose “using a second beam on a first carrier to determine whether at least one second signal is sent…”
In response to argument, Examiner respectfully disagree.  Newly cited prior art Liou, in combination with Bhattad, teaches all limitations claimed in claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 31 recites the limitation "…the at least one second signal sent by the terminal device through the second beam" which makes the claim indefinite.  Claims 26, 31 claims dependency from respective claims 21, 27 which recites “…the terminal uses a second beam for the channel detection…”.  It’s unclear if Applicant intended to claim "…the at least one second signal sent by the terminal device through another beam" or if the second beam is being claimed to perform both “channel detection” (receive beam) and “transmit second signal” (transmit beam).  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 17, 18, 21, 26, 27, 29, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al (USPN 2019/0280836), with provisional application filed 3/6/2018, in view of Liou (USPN 2018/0368142), with provisional application filed 6/16/2017.

	Regarding claim 27, Bhattad discloses
	a method for signal transmission, comprising: (method for downlink transmissions [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4	
	sending, by a network device, at least one fist signal on a first carrier through a first beam, wherein the first beam comprises at least one beam (base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	receiving, by the network device, on the first carrier, at least one second signal sent by a terminal device, (base station receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	wherein the at least one second signal is sent by the terminal device when channel is performed on the first carrier and the channel detection is successful (UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
	 and a spatial domain coverage corresponding to the second beam overlaps with a spatial domain coverage corresponding to the first beam (energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 
	Bhattad does not expressly disclose wherein the terminal device uses a second beam for the channel detection of the first carrier

	Liuo discloses wherein the terminal device uses a second beam for the channel detection of the first carrier, (UE uses a beam to perform channel detection of a carrier [0005, 0054-0060, 0072-0078], provisional application pages 3-4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the terminal device uses a second beam for the channel detection of the first carrier” as taught by Liou into Bhattad’s system with the motivation to enable a UE to determine channel is available prior to transmission (Liou, paragraph [0005, 0054-0060, 0072-0078])
 	Regarding claim 17, Bhattad discloses “a network device for signal transmission, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to perform the method according to claim 27“ UE, e.g. FIGs. 2A 2B, 8 #115-a, #805, comprising processor, FIG. 8 #820, for executing computer software stored in memory, FIG. 8 #830 #825, to perform method of claim 7 [0134-0137]

 	Regarding claim 5, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the terminal device and a suboptimal beam of at least one beam comprised in the first beam measured by the terminal device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 6, Bhattad discloses “wherein the network device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the network device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the terminal device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is one of specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 29, Bhattad discloses “wherein the at least one first signal is used for determining at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4

 	Regarding claim 31, Bhattad discloses “receiving, by the first device, on the first carrier, the at least one second signal sent by the terminal device through a second beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4
	
	Regarding claim 32, Bhattad discloses
	a terminal device for signal transmission, comprising: (UE for performing uplink transmission [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	an input interface (transceiver, FIG. 8 #835) configured to receive, on a first carrier, at least one first signal sent by a network device through a first beam (receiving by UE, e.g. FIGs. 2A 2B #115-a, reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
	a processor (processor, FIG. 8 #820) configured to perform channel detection on the first carrier (performs sensing in indicated AUL resources to determine if resources are available for AUL transmission using licensed carrier [0104], FIGs. 3A, 3B, provisional application paragraph [0101, 0072-0074, 0062, 0082, 0101, 0048], FIGs. 3A, 3B
	wherein a spatial domain coverage corresponding to the second beam overlaps with a spatial domain coverage corresponding to the first beam (energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 
	Bhattad does not expressly disclose using a second beam on first carrier to determine whether at least one second signal is sent

	Liuo discloses using a second beam on first carrier to determine whether at least one second signal is sent, (UE uses a beam to perform channel detection of a carrier [0005, 0054-0060, 0072-0078], provisional application pages 3-4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “using a second beam on first carrier to determine whether at least one second signal is sent” as taught by Liou into Bhattad’s system with the motivation to enable a UE to determine channel is available prior to transmission (Liou, paragraph [0005, 0054-0060, 0072-0078])

Claim 21 is rejected based on similar ground(s) provided in rejection of claim 32.

	Regarding claim 23, Bhattad discloses “wherein the at least one first signal is used for determining at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 24, Bhattad discloses “sending, by the terminal device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

 	Regarding claim 26, Bhattad discloses “sending, by the terminal device, on the first carrier, the at least one second signal sent by the terminal device through a second beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4


Claims 22, 25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Liou and in further view of Sun et al (USPN WO20160/04900 A1).

	Regarding claim 28, Bhattad discloses sending, by the network device, the at least one first signal on a first carrier through the first beam (base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
	Combined system of Bhattad and Liou does not expressly disclose “first subcarrier interval; wherein the first subcarrier interval is pre-designated by the network device”
	Sun discloses first subcarrier interval; wherein the first subcarrier interval is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first subcarrier interval; wherein the first subcarrier interval is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

	Regarding claim 30, Bhattad discloses receiving, by the first device, on the first carrier, at least one second signal sent by a second device (base station receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	Combined system of Bhattad and Liou does not expressly disclose “second subcarrier interval; wherein the second subcarrier interval is pre-designated by the network device”
	Sun discloses second subcarrier interval; wherein the second subcarrier interval is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “second subcarrier interval; wherein the second subcarrier interval is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

	Regarding claim 22, Bhattad discloses receiving, by the terminal device, on a first carrier, the at least one first signal sent by the device through a first beam (receiving by UE, e.g. FIGs. 2A 2B #115-a, reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
	Combined system of Bhattad and Liou does not expressly disclose first subcarrier interval, wherein the first subcarrier interval is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device

	Sun discloses first subcarrier interval, wherein the first subcarrier interval is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first subcarrier interval, wherein the first subcarrier interval is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

	Regarding claim 25, Bhattad discloses “sending, by the second device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	Combined system of Bhattad and Liou does not expressly disclose sending the second signal using a second subcarrier interval, wherein the second subcarrier interval is pre-designated by the network device

	Sun discloses sending the second signal using a second subcarrier interval, wherein the second subcarrier interval is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “sending the second signal using a second subcarrier interval, wherein the second subcarrier interval is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liou et al (USPN 20190082426) 	FIG. 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469